Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-14-00695-CR

                                              James NEALY,
                                                 Appellant

                                                   v.
                                                  The
                                          The STATE of Texas,
                                                Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CR-2838-B
                            Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Rebeca C. Martinez, Justice
                   Luz Elena D. Chapa, Justice

Delivered and Filed: December 10, 2014

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides that an appeal “must be dismissed if a certification that shows the defendant

has the right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.

25.2(d). The clerk’s record, which was filed electronically, contains a written plea bargain, and

the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; therefore, the clerk’s record supports the trial court’s certification that
                                                                                     04-14-00695-CR


defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). In addition, appellant’s counsel

has filed a letter in which she states that she has reviewed the electronic clerk’s record and can

find no right of appeal for Appellant; counsel concedes that the trial court’s certification stating

the defendant has no right of appeal is correct. In light of the record presented, we agree with

appellant’s counsel that the defendant has no right of appeal; therefore, Rule 25.2(d) requires this

court to dismiss this appeal. TEX. R. APP. P. 25.2(d). Accordingly, the appeal is dismissed. See

TEX. R. APP. P. 25.2(d).


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-